Title: From Alexander Hamilton to James McHenry, 22 July 1799
From: Hamilton, Alexander
To: McHenry, James


Dr Sir
New York July 22. 1799

The return lately sent me shews strongly the want of system of your Agents. Instead of an equal apportionment, while some Regiments are altogether without certain articles, others have a full or very ample supply of them. This appears particularly as to Muskets, Cartouch boxes, Knapsacks & Canteens. With regard to some of these articles, indeed, I know that orders have been given for supplies which do not appear in the return. But as to others I am not informed of any similar circumstances. I call your attention to these particulars that the inaccuracy may not in the pressure of your business escape your observation.
An apportionment, where all cannot be fully supplied, tends to distribute accommodation & to prevent discontent.
Yrs. truly
A Hamilton
Js McHenry Es
 